J-S09008-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: J.A., A MINOR          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: D.A., MOTHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1548 MDA 2017

                   Appeal from the Order September 25, 2017
    In the Court of Common Pleas of York County Juvenile Division at No(s):
                            CP-67-DP-0000262-2016

BEFORE:      GANTMAN, P.J., McLAUGHLIN, J., and PLATT*, J.

JUDGMENT ORDER BY McLAUGHLIN, J.:                     FILED OCTOBER 12, 2018

       D.A. (Mother) has appealed from the order entered September 25,

2017, authorizing York County Office of Children, Youth and Families (Agency)

to obtain the circumcision of a dependent child, J.A., over Mother’s objection.

When it adjudicated J.A. dependent, the court granted physical and legal

custody of J.A to the Agency, but gave Mother shared medical rights. Because

the Court of Common Pleas subsequently terminated Mother’s parental

rights,1 the controversy before this Court is now moot and we dismiss this

appeal.

       “A case is ‘moot’ when a determination is sought on a matter which,

when rendered, cannot have any practical effect on the existing controversy.”
____________________________________________


*    Retired Senior Judge assigned to the Superior Court.

1See Order, In the Interest of J.A., a Minor, CP-67-DP-262-2016 (York
County entered March 6, 2018) (terminating Mother’s parental rights to J.A.).
We confirmed that the termination order is not subject to any appeal.
J-S09008-18



Commonwealth v. Nava, 966 A.2d 630, 632–33 (Pa.Super. 2009). The

controversy under review here is the juvenile court’s resolution of the

controversy between Mother and the Agency as to whether the Agency could

obtain the circumcision of J.A. over Mother’s objection. That controversy no

longer exists because Mother no longer has parental rights to J.A. Any decision

we might render in this appeal would therefore have no practical effect

because upon remand, the person or entity having legal custody of J.A. could

obtain the circumcision regardless of our decision and regardless of Mother’s

views. We therefore decline to entertain this appeal further, and we dismiss

it. We also vacate our stay of the September 25, 2017 order.

      Appeal dismissed. Stay vacated.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/12/2018




                                     -2-